Citation Nr: 1236880	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  The Board finds this appeal must again be remanded as the RO failed to comply with the Board's September 2011 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)  

This case has been previously remanded on three separate occasions.  Initially, the claim was remanded in November 2007 in order to afford the Veteran a VA examination and obtain a medical opinion as to whether the Veteran's service-connected disabilities would prevent him from securing and following a substantially gainful occupation.  

In response to the November 2007 remand, a September 2008 VA examination was conducted by VA examiner "P."  The report of that examination notes that the Veteran's usual occupation was cabinet maker and dockworker.  However, he was currently unemployed.  It was also noted that he had retired in 2003 due to a low back disorder.  The examiner "P" specifically opined that total occupational and social impairment due to mental disorder signs and symptoms was not shown.  The examiner stated that based on a review of the claims file and medical record, and after taking a psychiatric history and performing a mental status examination, it was determined that the Veteran was able to obtain, perform, and secure financially gainful employment.  In sum, the examiner opined that the Veteran's service-connected neuropsychiatric condition is not severe enough to render him unemployable, pointing out that the Veteran was gainfully employed until 2003 when he retired due to a back disorder.

When the case was back before the Board in November 2009, the Board again remanded the claim because it was determined that the September 2008 VA examination report authored by VA examiner "P" was inadequate for adjudication purposes in that the examiner failed to address the Veteran's service-connected hepatitis and hemorrhoids in rendering the requested opinion regarding unemployability.  Accordingly, in the November 2009 remand, the RO was instructed the return the claims file, to include a copy of the remand, to the September 2008 examiner in order to obtain an opinion regarding whether the Veteran's service-connected disabilities, specifically schizophrenia, hemorrhoids, and residuals of infectious hepatitis, either individually or in concert, rendered him unable to obtain or retain substantially gainful employment.  A complete rationale for the opinion was also requested.  It was noted that if the September 2008 VA examiner was unavailable, another appropriate specialist should be requested to provide the opinions.  If additional examination were deemed necessary, then they were to be scheduled and conducted.

In April 2010, a new VA examination was conducted by VA examiner "R" who noted that the claims file was reviewed.  VA examiner R noted that the Veteran retired in 2000 due to a back disorder.  The examiner opined that without regard to nonservice-connected disability or the Veteran's age, neither the Veteran's hemorrhoids nor his residuals of infectious hepatitis, either individually or in concert, rendered him unable to obtain or retain substantially gainful employment.  The rationale is that the Veteran is completely asymptomatic with regard to his hemorrhoids and hepatitis, and therefore, these conditions did not render him unable to obtain and maintain substantially gainful occupation.  

The April 2010 examination report also contains an opinion from VA examiner "P."  The opinion stated that without regard to any nonservice-connected disability or the Veteran's age, it was "as least as likely as not (50/50 probability)" that the Veteran's "service-connected disabilities (specifically, schizophrenia)," either individually or in concert, rendered him unable to obtain or retain substantially gainful employment.  The rationale given was that there was no evidence of psychiatric complaints, findings or treatment prior to service; there was evidence of psychiatric complaints, findings and treatment during service; after service discharge, the Veteran had been hospitalized on multiple occasions due to his psychiatric disorder; and that the Veteran was gainfully employed until 2003, until he retired due to a back disorder, with no relationship to his mental condition.  

A March 2011 VA addendum opinion, authored by VA examiner "P" indicated that based on the review of the claims file and medical records, and without regard to any nonservice-connected disability or the Veteran's age, it was determined that the Veteran was able to obtain, perform, and secure financially gainful employment.  "His service[-]connected neuropsychiatric condition is not severe enough to render him unemployable.  Veteran was gainfully employed until 2003 when he retired due to a back condition, with no contributory relationship his psychiatric condition [sic]."  

Thereafter, in September 2011 remand, the Board determined that the record was incomplete because the medical opinions then of record failed to address the questions asked in the prior November 2009 Board remand.  Specifically, the Board determined that the April 2010 VA examination report was inadequate.  

Subsequent to the September 2011 remand, the RO obtained an addendum opinion from VA examiner "P," in the form of a November 2011 VA addendum opinion report.  However, this opinion is also inadequate.  The report states that the "claimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition."  In support of the opinion, VA examiner P stated that the "opinion related to the [V]eteran's ability to obtain or retain substantially gainful employment was given on the C&P medical opinion evaluation dated [April 6, 2010] VA examination report, and the opinion remains.  "There is evidence of psychiatric complaints, psychiatric findings, and psychiatric treatment during the military service.  Veteran started psychiatric treatment while in active [sic].  After his military discharge, he has been hospitalized on multiple occasions, in several locations . . ., due to his psychiatric condition.  He was gainfully employed until 2003, until he retired due to a back condition with no relation to his mental condition.  Given the deteriorative course of the illness, the multiple hospitalizations, and length of time [V]eteran has not been gainfully employed, his ability to perform adequately in a structured job environment is seriously compromised."  

The Board notes that the opinion that a veteran's "ability to perform adequately in a structured job environment is seriously compromised" is not the standard required for an award of a TDIU, nor does it address the question posed in the September 2011 remand.  In the September 2011 remand, an opinion was requested regarding whether the Veteran's schizophrenia, hemorrhoids, and residuals of infectious hepatitis, either individually or in concert, render the Veteran unable to obtain or retain substantially gainful employment.  

At this point, there is no medical opinion with an adequate rationale of record which addresses whether the Veteran's service-connected schizophrenia, hemorrhoids, and residuals of infectious hepatitis, either acting alone or in concert, prevent the Veteran from obtaining or retaining employment. Accordingly, a new examination is warranted by an entirely different examiner, in order to obtain an opinion as to whether the Veteran's service-connected disabilities of schizophrenia, hemorrhoids, and residuals of infectious hepatitis, acting alone or in concert, and without consideration of nonservice-connected disorders, prevent the Veteran from obtaining or retaining employment, the examinations are inadequate and this case must be again remanded.  Goodman v. Derwinski, 1 Vet. App. 280, 282 (1991) (directing the Board to consider, with regard to 38 C.F.R. § 4.16(a), "the impact of appellant's service-connected disabilities, both alone and in combination with his other service-connected disabilities, on his ability to secure and follow substantially gainful occupation.").

Because the Veteran receives treatment through VA, and the most recent VA treatment records in the claims file are from February 2010, recent VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment he receives for his service-connected schizophrenia, hemorrhoids, and/or residuals of infectious hepatitis.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from February 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination by new examiner, to determine the effect of his service-connected disabilities on his ability to obtain and retain employment.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected schizophrenia, hemorrhoids, and residuals of infectious hepatitis, either acting in isolation or acting together, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  The fact that the Veteran retired in 2003 due to a nonservice-connected back disorder is not relevant to the issue as to whether the Veteran's service-connected disorders prevented him from obtaining or retaining substantially gainful employment during the appeal period.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


